Case 4:16-cv-00060-WTM-JEG Document 143 Filed 06/18/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

BELINDA LEE MALEY, individually, )
and on behalf of the ESTATE OF
MATTHEW CLINTON LOFLIN,
deceased Civil Action

File No. 4:16-cv-00060

Plaintiffs,

CORIZON HEALTH, INC., a Delaware
Corporation and SCOTT KENNEDY,
M.LD.,

)
)
)
)
)
)
Vs. ) Jury Trial Demanded
)
)
)
)
)
Defendants. )
DEFENDANTS' NOTICE OF FILING

COMES NOW, Defendants Corizon Health, Inc. and Scott Kennedy, M.D.

and gives Notice that on today's date they have filed the following: Proof of

Service of Subpoena on Erica Cassetta, attached hereto.

This 18th day of June, 2019.

By: /s/John E. Hall, Jr.
John E. Hall, Jr.
Georgia Bar No. 319090
Attorney for Defendants
Corizon Health, Inc, a

Delaware Corporation and
Scott Kennedy, M.D.

 

191 Peachtree Street, NE
Suite 2900
Atlanta, Georgia 30303

67319453-1
 

Case 4:16-cv-00060-WTM-JEG Document 143 Filed 06/18/19 Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

BELINDA LEE MALEY, individually, )
and on behalf of the ESTATE OF )
MATTHEW CLINTON LOFLIN, )
deceased ) Civil Action
) File No. 4:16-cv-00060
Plaintiffs,

VS. Jury Trial Demanded

CORIZON HEALTH, INC., a Delaware
Corporation and SCOTT KENNEDY,
M.D.,

Nee Nee ee’ ee ee” ee” ee’ Ne

Defendants.

CERTIFICATE OF SERVICE

I hereby certify that I have this day served a copy of the within and

foregoing pleading upon all parties to this matter by CM/ECF system.

 

Carl R. Varnedoe Eric J. Frisch
Jones, Osteen & Jones Carlock, Copeland & Stair, LLP
608 E. Oglethorpe Highway 191 Peachtree Street NE
Hinesville, GA 31313 Suite 3600
Attorney for Plaintiffs Atlanta, Georgia 30303

Attorney for Defendants  Corizon
Health, Inc., a Delaware Corporation
and Scott Kennedy, M.D.

 

 

67319453-1

 
Case 4:16-cv-00060-WTM-JEG Document 143 Filed 06/18/19 Page 3 of 4

This 18th day of June, 2019.

191 Peachtree Street, NE
Suite 2900
Atlanta, Georgia 30303

67319453-1

/s/John_E. Hall, Jr.

John E. Hall, Jr.

Georgia Bar No. 319090
Attorney for Defendants
Corizon Health, Inc, a

Delaware Corporation and
Scott Kennedy, M.D.

 
Case 4:16-cv-00060-WTM-JEG Document 143 Filed 06/18/19 Page 4 of 4

AO 88 (Rev, 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 2)
Civil Action No, 4:16-CV-00060-WTM-JEG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

] received this subpoena for (name of individual and title, ifany) Erica Cassetta

on (date) __ &/ [12 [14 SSS

1 served the subpoena by delivering a copy to the named person as follows: Erica Cassetta
112145 Abercorn Street, Savannah GA, 31419 OR at 201 Quacce Road, Lot 65 Savannah, GA 31419

 

 

on (date) ; or

(TI returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ 66.00

My fees are § 26.00 for travel and $ 40.00 for services, for a total of $ 66.00

 

 

I declare under penalty of perjury that this information is true.

Date: [1/1 4 Xp hart LL Conta :

\ Server's signature

Stephani é Lleaat Gacn J Atforseey

Pr intedt! HANI CU

2528 Darientun. Brunswick GA
Server's addfess
4152S

Additional information regarding attempted service, etc.;
